



Exhibit 10.62


EXECUTION VERSION




FIRST AMENDMENT TO
COMMON SECURITY AND ACCOUNT AGREEMENT


This First Amendment, dated as of November 28, 2018 (the “First Amendment”),
amends the Amended and Restated Common Security and Account Agreement, dated as
of May 22, 2018 (as amended, amended and restated, modified or supplemented from
time to time, the “Common Security and Account Agreement”), by and among
Cheniere Corpus Christi Holdings, LLC (the “Company”), Corpus Christi
Liquefaction, LLC, Cheniere Corpus Christi Pipeline, L.P. and Corpus Christi
Pipeline GP, LLC (the “Guarantors” and, together with the Company, the “Securing
Parties”), the Senior Creditor Group Representatives party thereto and that
accede thereto from time to time, for the benefit of all Senior Creditors,
Société Générale as Intercreditor Agent for the Facility Lenders and any Hedging
Banks, Société Générale as Security Trustee, and Mizuho Bank, Ltd. as Account
Bank. All capitalized terms used herein and not otherwise defined shall have the
meanings ascribed to such terms in the Common Security and Account Agreement.


WHEREAS, pursuant to certain terms of the Finance Documents, it was intended
that the Loan Parties would be permitted to enter into both secured and
unsecured gas and power hedging arrangements, and the Loan Parties wish to enter
into this First Amendment to the Common Security and Account Agreement in order
to cure certain ambiguities and inconsistencies with respect to the hedging
terms therein;


WHEREAS, pursuant to Section 12.14(a) (Amendments) of the Common Security and
Account Agreement, the Security Trustee may execute this amendment with the
consent of the Intercreditor Agent pursuant to Section 7.2(a)(i) (Modification
Approval Levels — Modifications to this Agreement) thereof; and


WHEREAS, the Intercreditor Agent is hereby consenting to the Security Trustee’s
execution of this amendment pursuant to Section 3.2(a)(i) (Voting Generally:
Intercreditor Party Decisions and Intercreditor Votes), Section 4.4
(Administrative Decisions) and Schedule 2 (Administrative Decisions) of the
Intercreditor Agreement.


NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
subject to the terms and conditions herein set forth, the parties hereto agree
as follows:


Section 1. Amendments to Common Security and Account Agreement. The Company, the
Guarantors and the Security Trustee each agree that the Common Security and
Account Agreement is amended by:


(a)replacing the words “hedging bank” with the word “counterparty” in the
definition of “Hedging Bank” in Section 1.3 (Definitions) of Schedule A (Common
Definitions and Rules of Interpretation) to the Common Security and Account
Agreement.






--------------------------------------------------------------------------------





(b)deleting the word “or” after “Gas Hedge Provider” and replacing it with “,”
and adding the words “or any other party that is a counterparty to a Hedging
Instrument” directly after “Power Hedge Provider” in the definition of
“Permitted Hedging Instrument” in Section 1.3 (Definitions) of Schedule A
(Common Definitions and Rules of Interpretation) to the Common Security and
Account Agreement.


Section 2. Effectiveness. This First Amendment shall be effective upon (x) the
receipt by the Intercreditor Agent of executed counterparts of this First
Amendment by the Company and each Guarantor and (y) the execution of this First
Amendment by the Intercreditor Agent.


Section 3. Finance Document. This First Amendment constitutes a Finance Document
as such term is defined in, and for purposes of, the Amended and Restated Common
Terms Agreement, dated as of May 22, 2018, by and among the Securing Parties,
Société Générale as the Term Loan Facility Agent, The Bank of Nova Scotia as the
Working Capital Facility Agent, each other Facility Agent on behalf of its
respective Facility Lenders and Société Générale as the Intercreditor Agent.


Section 4. GOVERNING LAW. THIS FIRST AMENDMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, UNITED STATES
WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES THEREOF THAT WOULD RESULT IN THE
APPLICATION OF THE LAW OF ANY OTHER JURISDICTION.


Section 5. Headings. All headings in this First Amendment are included only for
convenience and ease of reference and shall not be considered in the
construction and interpretation of any provision hereof.


Section 6. Binding Nature and Benefit. This First Amendment shall be binding
upon and inure to the benefit of each party hereto and their respective
successors and permitted transfers and assigns.


Section 7. Counterparts. This First Amendment may be executed in multiple
counterparts, each of which shall be deemed an original for all purposes, but
all of which together shall constitute one and the same instrument. Delivery of
an executed counterpart of a signature page of this First Amendment by facsimile
or in electronic document format (e.g., “pdf” or “tif”) shall be effective as
delivery of a manually executed counterpart of this First Amendment.


Section 8. No Modifications; No Other Matters. Except as expressly provided for
herein, the terms and conditions of the Common Security and Account Agreement
shall continue unchanged and shall remain in full force and effect. Each
amendment granted herein shall apply solely to the matters set forth herein and
such amendment shall not be deemed or construed as an amendment of any other
matters, nor shall such amendment apply to any other matters.


[Signature pages follow]






2



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have caused this First Amendment to the Common
Security and Account Agreement to be duly executed and delivered as of the day
and year first above written.


CHENIERE CORPUS CHRISTI
HOLDINGS, LLC, as the Company
 
 
 
 
By:
/s/ Lisa C. Cohen
Name: Lisa Cohen
Title: Treasurer
 
 
CORPUS CHRISTI LIQUEFACTION,
LLC, as Guarantor
 
 
 
By:
/s/ Lisa C. Cohen
Name: Lisa Cohen
Title: Treasurer
 
 
 
 
CHENIERE CORPUS CHRISTI
PIPELINE, L.P., as Guarantor
 
 
 
 
By:
/s/ Lisa C. Cohen
Name: Lisa Cohen
Title: Treasurer
 
 
 
 
CORPUS CHRISTI PIPELINE GP, LLC,
as Guarantor
 
 
By:
/s/ Lisa C. Cohen
Name: Lisa Cohen
Title: Treasurer







SIGNATURE PAGE TO FIRST AMENDMENT TO COMMON SECURITY AND ACCOUNT AGREEMENT



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have caused this First Amendment to the Common
Security and Account Agreement to be duly executed and delivered as of the day
and year first above written.






SOCIÉTÉ GÉNÉRALE,
as Security Trustee
 
 
 
 
By:
/s/ Ellen Turkel
Name: Ellen Turkel
Title: Director

























































SIGNATURE PAGE TO FIRST AMENDMENT TO COMMON SECURITY AND ACCOUNT AGREEMENT



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have caused this First Amendment to the Common
Security and Account Agreement to be duly executed and delivered as of the day
and year first above written.






SOCIÉTÉ GÉNÉRALE,
as Intercreditor Agent, on its own behalf and
on behalf of the Intercreditor Parties, solely for
purposes of consenting to the Security
Trustee’s execution of the amendment
pursuant to Section 7.2(a)(i) of the Common
Security and Account Agreement
 
 
 
 
By:
/s/ Ellen Turkel
Name: Ellen Turkel
Title: Director

















SIGNATURE PAGE TO FIRST AMENDMENT TO COMMON SECURITY AND ACCOUNT AGREEMENT

